Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay Pattumudi on 08/30/2022.

The application has been amended as follows: 

Claim 1:  Delete entire contents and insert --A ceiling tile system comprised of a tile that defines at least one slot and at least one blade comprising at least one near side and at least one far side, the near side having a near side length longer than a length of the slot and the far side having a far side length equal or less than a length of the slot, where the blade operably mates through the slot of the tile by having the far side length allowing the blade to extend, at least partially through the slot and by having the near side length preventing the blade from extending completely through the slot such that a connection between the blade and the slot is allowed and thereby allowing no need for a fastener or [[no]] an adhesive; the tile is sized to operably mate within one grid of a stick-built grid system such that a connection between the tile and the one grid is allowed and thereby allowing no need for a fastener an adhesive.--

Claim 4:  Delete entire contents and insert --A method of using the ceiling tile system of Claim 1, [[and]] further including a step of placing the tile within the at least one grid of a stick-built grid system.

Claim 7:  Delete entire contents and insert --A method of using the ceiling tile system of claim 1, [[and]] further including a step of inserting the blade through the at least one slot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633